Citation Nr: 1214702	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the reduction of the 50 percent rating for the service-connected residuals of herpes encephalitis assigned on the basis of headaches beginning on December 1, 2006.        

2.  Entitlement to an increased rating for the service-connected residuals of herpes encephalitis, to include a total rating based on individual unemployability by reason of service-connected disability (TDIU).        




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1988.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision that formally reduced the rating of the service-connected residuals of herpes encephalitis with complaints of headaches from 50 percent to 10 percent beginning on December 1, 2006.  

In a June 2008 rating decision, in part, the RO granted service connection for absence seizures rated as 60 percent disabling, effective on January 16, 2007, and for an organic affective disorder with a cognitive disorder rated as 30 percent disabling, effective on August 21, 2007.

The issue of an increased rating for the service-connected residuals of herpes encephalitis to include on the basis of the assignment of a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected residuals of herpes encephalitis manifested by headaches is not shown to have undergone material and sustained improvement under the ordinary conditions of life to support the reduction of the assigned 50 percent rating on the basis of the single VA examination performed in March 2006.  


CONCLUSION OF LAW

The reduction of the 50 percent rating assigned for the service-connected residuals of herpes encephalitis on the basis of headaches was not proper and is void ab initio.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.344(c), 4.85, 4.86 including Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  


II.  Legal Criteria

Rating Reductions

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  

In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)).  

If the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable, and a rating reduction fails to discuss those regulations, the reduction is void ab initio.  Brown v Brown, 5 Vet. App. 413. 420 (1993) (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant). See also Kitchens v. Brown, 7 Vet. App. 320 (1995).  

In Greyzck v. West, 12 Vet. App. 288 (1999), the Court of Appeals for Veterans Claims (Court) observed that the regulatory language in 38 C.F.R. § 3.344(a) had not changed since its adoption in February 1961 and, citing Brown and Kitchens, declared that it had consistently held that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio.  Id. at 292.
 
The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421.  

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c). 


Rating Criteria

Encephalitis, epidemic, chronic, is rated under Diagnostic Code 8000, which provides for a 100 percent evaluation when the disease is active.  Otherwise, residuals are to be rated separately, with any residuals identified receiving a minimum 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8000.  

Essentially, Diagnostic Code 8000 contemplates that, through the use of analogous ratings, any manifestations of the encephalitis could theoretically be rated analogous to various other codes.  See 38 C.F.R. § 4.124a which notes that VA should especially consider psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.

Note (1) under 38 C.F.R. § 4.124a, Diagnostic Code 8000 specifies that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025 that there be "ascertainable residuals."  A determination as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the diseases and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See 38 C.F.R. § 4.124a, Note (1).

Migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  38 C.F.R. § 4.124a including Diagnostic Code 8100.


III.  Analysis
 
In June 1991 rating decision, the RO granted service connection for residuals of meningitis and encephalitis with complaints of headaches.  An evaluation of 10 percent was assigned, effective on March 25, 1991.  The rating was provided under the provisions of 38 C.F.R. § 4.124a including Diagnostic Codes 8000-8019 which provided a 10 percent minimum rating residuals of this disease.   

In an October 2002 rating decision, the RO assigned a 50 percent rating for the service-connected residuals of the herpes encephalitis based on headaches beginning on September 20, 2001, under Diagnostic Code 8000-8100.  

The RO assigned the 50 percent rating under Diagnostic Code 8100 based upon the findings recorded in connection with a July 2002 VA examination.  

The July 2002 VA examination report noted that the Veteran reported having headaches on a constant basis and significant limitations of mood lability and memory loss.  The Veteran was noted to be taking Tegretol, Prozac and Meclizine.  He reported having headaches that were constant and lasted two hours.  

On mental status examination, the Veteran was noted to have an extremely labile mood and difficulty obtaining or finding the right words.  He had some difficulty remembering three items in a row.  

The diagnosis was that of herpes encephalitis with headaches with an extremely labile mood and difficulty remembering.  The examiner noted severe effect on his activities of daily living and his ability to perform his job functions.  The examiner stated that he had severe limitations and could not hold a job.  It was  noted that the Veteran had been fired from jobs due to an inability to remember anything.   

In June 2006, the RO proposed to reduce the rating assigned for the service-connected residuals of the herpes encephalitis on the basis of headaches from 50 percent to 10 percent under Diagnostic Code 8100.  An August 2006 rating decision effectuated the reduction, effective on December 1, 2006.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  Id.  

In the present case, the requirements set forth in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 60 day period to present additional evidence) have been met.  See the June 2006 and September 2006 RO letters.    

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and (b), which govern reductions of a rating in effect for five or more years, apply in this case.  The 50 percent rating for the residuals of the encephalitis with headaches was in effect from September 20, 2001 to November 30, 2006.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Accordingly, as the 50 percent evaluation for the service-connected residuals of the encephalitis based on headaches was in effect for over five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) must be addressed in this appeal.

Based on its review of the record, the Board finds that the reduction was not proper when the provisions of 38 C.F.R. § 3.344(a) and (b) are considered.   

First, the Board finds that the examination on which the reduction was based was not full and complete in addressing the impact of the service-connected residuals of the herpes encephalitis.  To the extent that the service-connected residuals of encephalitis is not shown to have been subject to improvement over time, the reduction should not have been based on one examination.  Moreover, on review of the record, there is no showing of improvement that would have been maintained under the ordinary conditions of life.

In the rating decision, the RO in citing to findings of the VA QTC examination in March 2006, noted that VA treatment records did not show that the severity of the Veteran's headaches met the criteria warranting a 50 percent evaluation.  

The RO noted in this regard that the Veteran had recurring headaches that were not of the migraine variety.  The examination report was noted to indicate that the headaches were dull and radiating to the neck and did not prevent him from taking care of some chores, but kept him from going to work.  

The Veteran was noted to have added that, if the attacks were not so severe, he was able to go to work, but required medications.  He had headaches four times a day with each attack, lasting from 15 minutes up to two hours.  Based on the evidence, the RO held that completely prostrating and prolonged attacks productive of severe economic inadaptability were not demonstrated.        

However, on review by the Board, the March 2006 examination report does not show that the examiner had reviewed the claims folder.  VA is required to conduct an accurate and descriptive examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011);  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addition, the reduction clearly is not shown to have been consistent with other evidence including the findings of a VA psychiatric examination performed in May 2006.   This report does not serve to show that the service-connected disability picture underwent sustained improvement or improvement in the Veteran's ability to function under ordinary conditions of life and work.  

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.

Here, the April 2007 VA neuropsychiatric consultation showed that the Veteran reported having severe headaches.  In September 2007, he sought treatment at the emergency room for a migraine headache.  A March 2008 VA treatment record from a neurologic clinic indicated that the Veteran had a diagnosis of chronic encephalitis with vascular headaches of the common migraine-type coupled with probable intermittent seizures.  A new medication was added to help cut down on the frequency of the headaches and to possibly manage what might have been partial seizures.  

Moreover, the Veteran reported having severe headaches in submitted lay statements.  In a January 2007 statement, he noted being prescribed over 900 Tylenol with codeine tablets in one year.  He stated that he did not have many visits to the VA clinic because he was prescribed medication to treat his condition.  He reported having three to four debilitating headaches each day and experiencing disability that was as bad as it was before his reduction.  See also the Veteran's August 2007 statement.  

Thus, on this record, the Board finds that the reduction was not proper and that the 50 percent rating is restored beginning on December 1, 2006. 



ORDER

The reduction of the 50 percent rating for the service-connected residuals of encephalitis with headaches is void by operation of law.



REMAND

During the pendency of the appeal, in a June 2008 rating decision, the RO granted service connection for additional disabilities identified as the residuals of encephalitis.  Service connection was granted for absence seizures associated with herpes encephalitis with complaints of headaches, and a 60 percent rating was assigned beginning on January 6, 2007.  

Service connection also was granted for and organic affective disorder with cognitive disorder associated with herpes encephalitis with complaints of headaches and a 30 percent rating was assigned beginning on August 21, 2007 under Diagnostic Code 9327.   

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).

The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide separate ratings for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 (2010).

The provisions of 38 C.F.R. § 4.14 require, when assigning separate ratings for the service-connected residuals of herpes encephalitis on the basis of headaches, on the basis of absence seizures associated with herpes encephalitis with complaints of headaches, and on the basis of an organic affective disorder with cognitive disorder associated with herpes encephalitis with complaints of headaches, that, to the extent possible, the same symptoms or manifestations are not being evaluated more than once.  

In addition, given the current nature and severity of the service-connected residuals of encephalitis, the RO must address any claim reasonably raised by the record that the service-connected disabilities preclude the Veteran from securing and following substantial gainful employment in light of his educational and occupational background. 

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all records referable to VA records referable to treatment rendered the Veteran for the service-connected residuals of the herpes encephalitis since 2006.  

2.  The RO then should schedule the Veteran for a VA examination in order to determine the current severity of the service-connected residuals of encephalitis.  

The claims folder should be available to the examiner for review.  Any indicated testing also should be performed.  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not that the service-connected disabilities prevent the Veteran from working a substantially gainful employment consistent with educational background and work experience.  

3.  After completing all indicated development, the RO should readjudicate the claim for an increased rating for the service-connected residuals of herpes encephalitis to include on the basis of the assignment of a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable period for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


